DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “and different from the first common individual flow path…”, but to that point, no such “common individual flow path” has been recited, and thus it is unclear as to what is being referred. Further, the claim recites that one flow path “is nearest to the common liquid chamber than another path,” but one thing cannot be nearest to something than another thing. One thing can only be “nearer than” or simply “nearest to.” Correction is required. 
Because claims 2-5 and 11-14 depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Bergen (2008/0316278) in view of Sugiura (2019/0291447).

Regarding claim 1, Van Den Bergen teaches a liquid ejecting head comprising: 
a first nozzle (fig. 10, item 5) that ejects a liquid along a first axis (fig. 10, vertical on page);
a second nozzle (fig. 10, unshown nozzle 5 adjacent first nozzle in Z direction) that ejects a liquid along the first axis (fig. 10, note that first and second nozzles eject liquid in the same direction);
a first individual flow path (fig. 10, flow path between common liquid chamber 25 and common liquid chamber 52 including portions 3 and 43) communicating with the first nozzle (see fig. 10);
a second individual flow path communicating with the second nozzle, the second individual flow path being adjacent to the first individual flow path in a second axis orthogonal to the first axis (see fig. 10, note that adjacent nozzles have adjacent flow paths); and
a first common liquid chamber (fig. 10, item 25) that is commonly in communication with the first individual flow path and the second individual flow path (see figs. 1, 10);
a second common liquid chamber (fig. 10, item 52) that is commonly in communication with the first individual flow path and the second individual flow path 
the first individual flow path includes a first flow path (fig. 10, vertical portion joining common liquid chamber 25 and unlabeled portion of flow path immediately adjacent actuator 102) that is nearest to the first common liquid chamber than another path in the first individual flow path (see fig. 10),
the second individual flow path includes a second flow path that is nearest to the first common liquid chamber than another path in the second individual flow path (see figs. 1, 10, note that the same portion of the second individual flow path corresponding to that of the first individual flow path meets the limitation).
Van Den Bergen does not teach this wherein a direction of the first flow path extends and a direction that the second flow path extends are different. Sugiura teaches wherein flow paths in a given row of flow paths of adjacent nozzles are alternated in direction (Sugiura, see fig. 9, 10, Note alternation of flow paths). It would have been obvious to one of ordinary skill in the art at the time of invention to alternate the direction of flow paths, as disclosed by Sugiura, in the device disclosed by Van Den Bergen because doing so would allow for more reliable distribution of pressure in the common liquid chambers due to the effects of asymmetrical flow path architecture. 
Upon alternation in direction of the flow paths disclosed by Van Den Bergen in the manner disclosed by Sigiura, the resultant device would meet the limitation: wherein a direction of the first flow path extends and a direction that the second flow path extends are different (Van Den Bergen, see fig. 10, Note that openings between common liquid channels and individual flow paths open in different directions, and if 
a first surface (Van Den Bergen, fig. 10, bottom wall of chamber 25), 
a second surface (Van Den Bergen, fig. 10, top wall of chamber 25), and 
a third surface (Van Den Bergen, fig. 10, left wall of chamber 25), in which the first surface and the second surface oppose each other (Van Den Bergen, see fig. 10), 
the opening of the first flow path is provided in the second surface (Van Den Bergen, see fig. 10). Van Den Bergen does not teach wherein at least a portion of the first surface is formed of a deforming portion that deforms in response to a pressure change of a liquid inside the common liquid chamber. Sigiura teaches this (Sigiura, see fig. 4, Note that compliance portion 47 deforms in response to pressure fluctuations and is opposed to first opening in layer 33). It would have been obvious to one of ordinary skill in the art at the time of invention to add a deforming portion, as disclosed by Sigiura, to the device disclosed by Van Den Bergen because doing so would allow for the absorption of pressure fluctuations in the common liquid chamber, thereby ensuring more reliable ink ejection.  
Upon combination of Sigiura with Van Den Bergen, the opening of the second flow path would be provided in the third surface (Van Den Bergen, fig. 10).

Regarding claim 11, Van Den Bergen in view of Sigiura teaches the liquid ejecting head according to claim 1, wherein

the direction of the first flow path extends and a direction that the third flow path extends are different (Note that, as defined in this claim and above, the first flow path is vertical, and the third flow path is horizontal). 

Regarding claim 12, Van Den Bergen in view of Sigiura teaches the liquid ejecting head according to claim 11, wherein
the second individual flow path includes a fourth flow path (Van Den Bergen, fig. 10, item 43) that is nearest to the second common liquid chamber (Van Den Bergen, fig. 10, item 52) than another flow path in the first individual flow path, and 
the direction of the second flow path extends and a direction that the fourth flow path extends are different (Note that, as defined in this claim and above, the first flow path is vertical, and the third flow path is horizontal). 

Regarding claim 13, Van Den Bergen in view of Sigiura teaches the liquid ejecting head according to claim 12, wherein
The direction that the first flow path extends and the direction that the fourth flow path extends are the same, and the direction the second flow path extends and the direction the third flow path extends are the same (Van Den Bergen, fig. 10, Note that the first and fourth flow paths are vertical, and the second and third flow paths are horizontal).

Regarding claim 14, Van Den Bergen in view of Sigiura teaches the liquid ejecting head according to claim 1 (Van Den Bergen, fig. 10, Note pressure chambers directly adjacent actuators 102, and note that the lengths from the common liquid chambers 25, 52 to the pressure chambers are different).  

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853